           Case 1:19-cv-11799-KPF Document 43 Filed 09/29/20 Page 1 of 1




   Tarek Saleh
   46 Richard lane,
   Staten Island, NY 10314                               ​ ​Sep. 28, 2020

                      Re: Saleh v. Pastore, et al., No. 19 Civ. 11799

   By Email

                                                          MEMO ENDORSED
   Hon. Katherine Polk Failla
   United States District Judge
   United States District Court
   40 Foley Square
   New York, New York 10007
                                       AMEDNDEMNT

         ​REQUEST     FOR AN EXTENSION TO FILE AN APPEAL ON THE
                       MOTION, DENIED ON JUNE 29, 2020

   DEAR JUDGE FAILLA

        Plaintiff, pro se, is submitting this letter to request an extension for 60 days to
   file an appeal on the court denial of the plaintiff’s motion for hearing dated in
   June. 18, 2020. ​As today is the last day (91 days since June 18 and the government
   is part of the case and yesterday was the weekend) to request an extension to file
   the appeal. I was thinking, it could not be appealed but only appealable with the
   final order on the case. Thank you for your consideration.
                                             Very truly Yours,


                                                SIGNATURE : TAREK SALEH
                                                 Tarek Y. Saleh

Application DENIED. The Court's Order of June 29, 2020, in which the Court
denied Plaintiff's motion for a hearing (Dkt. #29), is not an Order from
which appeal may be sought. Therefore, no extension of time is warranted.
The Clerk of Court is directed to terminate the motion at docket entry 40.
                                                              SO ORDERED.
Dated:      September 29, 2020
            New York, New York

                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
